DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 and 7-9 are objected to because of the following informalities:  The claims recite “the multilayer thermoplastic article”. However, the independent claim 1, states “a multilayer coextruded preform for blow molding a thermoplastic container”. The claims should read “a multilayer coextruded preform”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al. (US 2017/0259486, hereinafter “Koerner”) in view of Li et al. (US 2009/0274920, hereinafter “Li”).
In regard to claim 1, Koerner discloses a perform that is blow molded into a finished container [abstract]. The perform has an inner layer and outer layer and an intermediate layer between the inner and outer layers [abstract]. The intermediate layer includes at least one additive [abstract]. The additive includes an oxygen scavenger [0030] in an amount between 0.1 wt% to about 20.0 wt% [0031]. The inner and outer layer are formed from polyethylene 
Koerner discloses that the intermediate layer can be a barrier material but is silent with regard to the intermediate layer being a hydrolytically unstable polymer. 
	Li discloses a biodegradable polymer composition that is formed into the core of a thermoplastic article [abstract]. The thermoplastic article can be a food storage container [0070]. The food container can be formed from blow molding [0072]. The biodegradable polymer is PLA [0068] which is a hydrolytically unstable polymer. 
	Koerner and Li both disclose a polyester composition that is used for a core layer of a container. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the biodegradable polymer PLA as disclosed in Li for the polyester of Koerner motivated by the expectation of forming a core layer that is formed of a bio based, biodegradable polymer composition [0004].
	In regard to claims 2-3, modified Koerner discloses that the biodegradable polymer composition comprises a compatibilizer that includes MAH and MAH-grafted functional polymers [Li 0064].
 	In regard to claim 4, Koerner discloses a multilayer coextruded preform that comprises an inner layer and outer layer formed of PET and an intermediate layer with an additive as previously discussed. 
Koerner is silent with regard to PGA being present in the intermediate layer.
	Li discloses a biodegradable polymer composition that is formed into the core of a thermoplastic article [abstract]. The biodegradable polymer composition can comprise a blend of PLA and polyglycolic acid [0044].

In regard to claim 7, modified Koerner discloses that the hydrolytically unstable polymer is PLA and the oxygen scavenger includes oxygen barrier for example one or more polymers, metals, compatibilizers, catalyst, and/or fatty acid salts [0030]. Thus, it would naturally flow that the melt temperature of the hydrolytically unstable polymer and the oxygen scavenger would be substantially equal to form a homogenous blend. 
In regard to claims 8-9, modified Koerner is silent with regard to the cross-sectional thickness of the intermediate layer in the range of 2 to 4%. 
Modified Koerner disclosed all the recited structure with the exception of the cross-sectional thickness of the intermediate layer, however, such is considered to be merely a choice of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum value.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multilayer preform of Koerner with a cross-sectional thickness of the intermediate layer in the range of 2 to 4% motivated by the expectation of forming a multilayer film that has reduced material cost and that is aesthetically appealing to the consumer. Such expedients require routine experimentation to arrive at optimum values to improve the film or to prevent failure of such. 
In regard to claim 10, Koerner discloses the additive includes an oxygen scavenger [0030] in an amount between 0.1 wt% to about 20.0 wt% [0031]. Thus, the hydrolytically unstable polymer would be present in an amount of 99.9 to about 80 wt%. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner has removed the primary reference, Chau et al. (US 2011/0281125) which discloses a multilayer film with an inner and outer layer of polyethylene. The new primary reference, Koerner et al. (US 2017/0259486), discloses a multilayer coextruded preform for blow molding thermoplastic containers that comprises an inner and outer layer of PET. Thus, combination of Koerner et al. and Li et al. reads on the newly amended structure of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782